DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US 2014/0000771 A1, hereinafter, Sherman) in view of Hayes et al. (US 2014/0041772A1, hereinafter, Hayes), Yamamoto (US 2011/0124369 A1) and Hirabayashi (US 2015/0370310 A1).
Regarding claim 1, Sherman teaches a display module comprising:
A display including a front surface and a rear surface (Figs. 9, display unit 600);
A switch unit which switches a display pattern of the display ([0036, 0058], the display unit 600 may be programmed to display graphical imagery 50 (FIG. 9), such as multiple logos, video or animation. Video and animation require the switching of a display pattern.  [0078], Fig. 10, A/V interface 474 or an application allow the user to set/program, ore control the display screen 610); 
A control unit which controls the display pattern of the display on the basis of a switch control signal from the switch unit (Fig. 10, [0079], The controller 470 may be further configured to program the display screen 610 to display graphical imagery 50 such as a design, a logo (e.g., a logo selected from multiple available pre-programmed logos), video, animation, etc.),
wherein the display is electrically connected to the control unit, and the control unit is electrically connected to the switch unit by using a wiring cable (Fig. 10), and 
wherein the switch unit and the control unit are each implemented via at least one processor (Fig. 10, display system 580 comprising controller 470).
(Figs. 3 and 9) comprising:
	a sheet-shaped display unit having flexibility and including a front surface and a rear surface (Fig. 9, [0009], The digital visual displays may be formed of flexible materials).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Sherman with Hayes such that the display has flexibility as this amounts to a simple substitution of one known element for another to obtain predictable results. In the immediate case, Hayes’ flexible display will be substituted with Sherman’s display in order to provide a display capable of contouring to the exterior surface of the bag and providing the bag with a dynamic exterior appearance that can be coordinated with an infinite number of outfits thereby minimizing the number of bags a woman may feel the need to purchase (Hayes, [0006, 0009]).
Sherman and Hayes are not relied upon for teaching the display module comprises an acceleration sensor which detects acceleration on a plurality of axes, wherein the control unit further selects the display pattern of the display based on which axis of the plurality of axes has the detected acceleration is the detected acceleration that is greatest out of the detected acceleration of the plurality of axes.
In an analogous art, Yamamoto teaches a display module (Fig. 1) comprising: 
a display (Fig. 1-2, liquid crystal panel 21), 
a switch unit which switches a display pattern of the display (Fig. 2, CPU 100);
a control unit which controls the display pattern of the display on the basis of a switch control signal from the switch unit (Fig. 2, CPU 100, [0160, 0163]);
(Fig. 1, [0030, 0164], acceleration sensor 13 is a triaxial acceleration sensor arranged so as to detect acceleration produced in three directions), wherein the control unit further selects the display pattern of the display based on the detected acceleration ([0160, 0163]); and 
wherein the switch unit and the control unit are each implemented via at least one processor (Fig. 2, CPU 100).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Sherman and Hayes with Yamamoto such that the display has an acceleration sensor as this amounts to combining prior art elements according to known methods to yield predictable results. In the immediate case, Sherman’s display will be modified to include Yamamoto’s acceleration sensor in order to provide a display capable of showing an effect or a display pattern on the display when the display is accelerated past a threshold as this provides the device with motion control functions such as shake to unlock, or execution of an application such as a TV application (Yamamoto, [0160-0163]).
Regarding the amended limitations, as shown in the rejection above, Yamamoto teaches an acceleration sensor which detects acceleration on a plurality of axes, however, Sherman, Hayes, and Yamamoto are not relied upon for teaching the control unit further selects the display pattern of the display based on which axis of the plurality of axes has the detected acceleration that is greatest out of the detected acceleration of the plurality of axes.
In an analogous art, Hirabayashi teaches an electronic device comprising an acceleration sensor which detects acceleration on a plurality of axes ([0029], Acceleration sensor 12 detects respective accelerations along directions of X-axis, Y-axis, and Z-axis and outputs respective acceleration signals to determiner 13), wherein a control unit (Fig. 9, controller 35) further makes a selection based on which axis of the plurality of axes has the detected acceleration is that is greatest out of the detected acceleration of the plurality of axes ([0081], out of the acceleration signals in the direction of the three axes, the signal with the greatest change may be selected for the determination).
As stated above, Yamamoto teaches a display pattern can be selected based on measured acceleration ([0160-0163]). The combination of Yamamoto and Hirabayashi will result in the amended limitation stating a control unit (Hirabayashi, Fig. 9, controller 35) further selects a display pattern of the display based on which axis of the plurality of axes has the detected acceleration is that is greatest out of the detected acceleration of the plurality of axes (Yamamoto [0160-0163] teachings that a pattern can be selected based on a change in acceleration combined with Hirabayashi teaching that a selection can be made based on an the acceleration axis with the greatest change).  
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Sherman, Hayes and Yamamoto with Hirabayashi such that a display pattern of the display will be selected based on which axis of the plurality of axes has the detected acceleration is that is greatest out of the detected acceleration of the plurality of axes as Hirabayashi [0080] discloses that identifying the axis with the greatest acceleration is a known substitute to measure movement.  This would prevent incorrectly measuring and using subtle movements detected on other axes (Yamamoto, [0008]).
(Yamamoto, Fig. 2, CPU 100) which further selects the display pattern of the display based on the detected acceleration of one axis of the plurality of axes being greatest out of the detected acceleration of the plurality of axes (Hirabayashi, ([0081], out of the acceleration signals in the direction of the three axes, the signal with the greatest change may be selected for the determination), and selects the display pattern of the display to be a second display pattern different than the first display pattern based on the detected acceleration of another axis of the plurality of axes being, based on the detected acceleration greatest out of the detected acceleration of the plurality of axes. ([0163], when the detected acceleration is above a threshold a screen pattern changes.  When the acceleration was below the threshold, a different pattern was displayed thereby reading on the claim limitation discussing displaying different patterns based on the detected acceleration.  As stated above, Hirabayashi, ([0081], teaches an axes with the greatest acceleration can be used to make a selection. The combination of Yamamoto with Hirabayashi will result in a display pattern that can be changed based on the axis with the greatest change in acceleration. Examiner notes the combination of Yamamoto and Hirabayashi’s teachings coincide with the process disclosed in applicant fig. 7 and specification [0074-0079] upon which the current claim is based. Applicant figure 7 teaches a display pattern will change when the acceleration sensor 52 detects a state change, which occurs when the acceleration exceeds a threshold, shown in the YES path and step S12.  Otherwise, the pattern will stay the same when the state change does not detect an acceleration threshold was exceeded, shown as the NO path at step S11. Applicant specification does not explicitly disclose a situation when the detected acceleration is below a threshold).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Sherman and Yamamoto with Hirabayashi such that the display has an acceleration sensor as this amounts to combining prior art elements according to known methods to yield predictable results. In the immediate case, Sherman’s display will be modified to include Yamamoto’s acceleration sensor in order to provide a display capable of showing an effect or a display pattern on the display when the display is accelerated past a threshold as this provides the device with motion control functions such as shake to unlock, or execution of an application such as a TV application (Yamamoto, [0160-0163]).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Sherman and Yamamoto with Hirabayashi such that a display pattern of the display will be selected based on which axis of the plurality of axes has the detected acceleration is that is greatest out of the detected acceleration of the plurality of axes as Hirabayashi [0080] discloses that identifying the axis with the greatest acceleration is a known substitute to measure movement.  This would prevent incorrectly measuring and using subtle movements detected on other axes (Yamamoto, [0008]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US 2014/0000771 A1, hereinafter, Sherman) in view of Hayes et al. (US 2014/0041772A1, hereinafter, Hayes), Yamamoto (US 2011/0124369 A1) and Hirabayashi (US 2015/0370310 A1), as applied to claim 1 above, and further in view of Chang et al. (US 2014/0340591 A1, hereinafter, Chang). 
Regarding claim 6, Yamamoto appears to teach a mode switch unit which switches between a first operation mode for switching the display pattern on the basis of the switch control signal from the switch unit and a second operation mode for switching the display pattern on the basis of a sensor signal (Fig. 2 and the process disclosed at [0160-0163] appear to teach the claim limitations).  Examiner however prefers Chang who explicitly teaches a mode switch unit. 
 	In an analogous art, Chang teaches a mode switch unit (Fig. 2, switching unit 4) which switches between a first operation mode (Fig. 2, keyboard input mode 33) for switching the display pattern on the basis of the switch control signal from the switch unit (Fig. 5, process of switching to a keyboard input mode includes turning on a light-emitting element to illuminate a keyboard pattern) and a second operation mode (Fig. 2, handwriting input mode 31) for switching the display pattern on the basis of a sensor signal (Fig. 3, process of switching to a handwriting input mode includes shading the keyboard pattern.  In regards to a sensor signal, in a handwriting mode a touch panel will receive touch sensor signals indicating the handwriting path input by the user).
	Regarding the mode switch unit being implemented via at least one processor, the combination of Sherman, Hayes, Yamamoto, Hirabayashi and Chang arrive at this limitation.  Sherman teaches a processor which controls all functioning of a display device (Fig. 10, [0079], the controller 470).  Yamamoto likewise teaches a CPU which controls all functioning of a display device (Fig. 2, CPU 100).  Chang teaches a display device with a switch unit as stated 
 	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Sherman, Yamamoto, Hirabayashi with Chang such that the device has a switch that change between operation modes as this expands the functionality of a display device, for example, allowing Sherman’s display to receive handwriting inputs.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US 2014/0000771 A1, hereinafter, Sherman) in view of Hayes et al. (US 2014/0041772A1, hereinafter, Hayes), Yamamoto (US 2011/0124369 A1) and Hirabayashi (US 2015/0370310 A1), as applied to claim 1 above, and further in view of Thielemans et al. (US 2006/0075666 A1, hereinafter, Thielemans) and Muir et al. (US 2015/0257499 A1, hereinafter, Muir).
Regarding claim 9, Sherman teaches the display includes a plurality of snap buttons provided as a connected unit for connecting to a main body of a bag ([0072] FIG. 9 illustrates the graphical display unit 600 attached to the carry bag 410. [0073], the display is detachably affixed to the carry bag 410.  Fig. 11-12, [0089], lighting accessory 750, which is a similar unit to the display unit 600, can be attached to the carry bag 410 using snaps).
Sherman, Hayes, Yamamoto, and Hirabayashi are not relied upon for teaching the display includes a plurality of snap buttons provided as a connecting unit for connecting to a main body upper portion of a bag and a main body bottom portion of the bag, and wherein the plurality of snap buttons connect to the main body upper portion of the bag and the main body bottom portion of the bag at a pocket portion of the bag to form a pocket. 
(Fig. 10a & 10b, Abstract, Display module(s) 120) wherein the display includes a plurality of snap buttons provided as a connecting unit for connecting to a main body upper portion of a curtain and a main bottom portion of the curtain (Fig. 10b, Display module 120 includes snap-in-place push buttons 1014 for connecting to a curtain 1000 assembly display mount 1011 at an upper portion of the display mount and a bottom portion of the display mount). 
The combination of Sherman with Thielemans will result in the display includes a plurality of snap buttons provided as a connecting unit for connecting to a main body upper portion of a bag and a main bottom portion of the bag.  As stated above, Sherman teaches a display connected to a bag with snaps (Fig. 11, [0072-73, 0089]), while Thielemans teaches the connecting unit can include a plurality of snap buttons located at upper and lower portions (Fig. 10b). 
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Sherman, Hayes, Yamamoto, and Hirabayashi in view of Thielemans such that a display can be attached to a textile product using snap buttons located at upper and lower portions as snap buttons at these locations provide an intuitive easy assembly method of attaching or detaching a display to textile product (Thielemans, [0005]). 
Sherman, Hayes, Yamamoto, and Hirabayashi and Thielemans are not relied upon for teaching the plurality of snap buttons connect to the main body upper portion of the bag and the main body bottom portion of the bag at a pocket portion of the bag to form a pocket.
(Fig. 31-36 and 39, four snaps 80 at the respective corners of a pocket 74 attach to the bag to form a pocket).  Therefore the combination of Sherman, Yamamoto, Thielemans, and Muir teach the limitations of claim 9.
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Sherman, Hayes, Yamamoto, Hirabayashi, and Thielemans with Muir such that the plurality of snap buttons connect to the main body upper portion of the bag and the main body bottom portion of the bag at a pocket portion of the bag to form a pocket as Muir teaches this allows the pocket to be rotatable on the bag thereby making the pocket more user customizable and user accessible depending on the orientation of the bag (Muir, [0070]). 
Regarding claim 12, Sherman teaches the display module wherein the display includes a display area of which display does change by control by the control unit ([0079], The controller 470 may be further configured to program the display screen 610 to display graphical imagery 50 such as a design, a logo (e.g., a logo selected from multiple available pre-programmed logos), video, animation).
The embodiment of Sherman fig. 9 discloses a display, however is not relied on for disclosing, the display includes a non-display area of which display does not change by control by the control unit, wherein the display includes the display area and the non-display area around the display area, and wherein the connecting unit is formed in only the non-display area.
(Fig. 11, mounting system 710 corresponds to a non-display area which does not change by control of the controller 470), 
wherein the display includes the display area and the non-display area around the display area (Fig 11, lighting accessory 750 and mounting system 710 comprise a display.  Fig. 11 shows the mounting system 710 will be around the lighting accessory 750),
 wherein the connecting unit is formed in only the non-display area ([0089], The mechanical guides of the mounting member 710 may further include snaps).
Figures 9 and 11 are analogous art because they are both directed to a display system attached to a textile such as a bag or garment.  Additionally, they are both within the same document.   Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to combine figures 9 and 11 because Sherman [0100] states “particular features described above can be used in combination with other described features in each of the various possible combinations and permutations.”  

Response to Arguments
Applicant's arguments filed July 13, 2021 are directed towards the newly amended subject matter.  Applicant's amendments necessitated a new grounds of rejection.  As detailed above, the combination of Sherman in view of Hayes, Yamamoto and Hirabayashi teach the claims as currently presented. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622